Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 29 May 2020 has been considered by the Examiner. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1-2 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Katz et al. (US 2003/0199943 A1)
Regarding claim 1, Katz teaches an electrical treatment device ([0029]) comprising:
 5a band-like member configured to be wrappable around both a right lower limb and a left lower limb of a user (device 10 is placed around the user’s leg 16 [0025, 0028, FIGS. 2-3]);
 	a first electrode portion (one of the plurality of stimulating electrodes 128 is considered to be the first electrode portion [0025, 0027]) and a second electrode portion 
a first mark portion (one of the plurality of locating indicia or arrows 138 is considered to be the first marked portion [0027]) configured to be aligned with a specific position of the right lower limb when the band-like member is wrapped around the right lower limb such that the first electrode portion is guided to a first target position of the 15right lower limb and the second electrode portion is guided to a second target position of the right lower limb (the locating indicia or arrow 138 is located on the mid-calf region and help guide the plurality of stimulating electrodes 128 to the mid-calf area ([0027-0028, FIG. 3A-3C]); and 
a second mark portion (one of the plurality of locating indicia or arrows 138 is considered to be the second marked portion [0027]) configured to be aligned with a specific position of the left lower limb when the band-like member is wrapped around the left lower limb such that the first electrode portion is guided to a third target position of the 20left lower limb and the second electrode portion is guided to a fourth target position of the left lower limb (the locating indicia or arrow 138 is located on the mid-calf region and help guide the plurality of stimulating electrodes 128 to the mid-calf area ([0027-0028, FIG. 3A-3C]).
.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al.
Regarding claim 3, Katz teaches the electrical treatment device according to claim 1, wherein the band-like member has a length direction corresponding to a circumferential direction in the wrapped state (see device 10 / 110 [FIG. 2, FIG. 3A-3B]), and a width direction orthogonal to the length direction (see device 10 / 110 [FIG. 2, FIG. 3A-3B]). Katz does not explicitly teach the first mark portion and the second mark portion are disposed offset in 15the length direction. However, the Examiner respectfully 
Regarding claim 4, Katz teaches the electrical treatment device according to claim 3. Katz does not wherein the first electrode portion is provided, relative to a middle axis passing 20through a middle portion between the first mark portion and the second mark portion in the length direction and extending in the width direction, on a side where the first mark portion is positioned, and the second electrode portion is provided, relative to the middle axis, on a side where the second mark portion is positioned. However, the Examiner respectfully submits that, as Katz teaches the use of electrodes and marked portions, configuring the first electrode portion and the second electrode portion as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 5, Katz suggests the electrical treatment device according to claim 4. Katz does not explicitly teach wherein an end portion of the first electrode portion positioned closer to the second mark portion is positioned on a first center line passing through a center of the 5first mark portion in the width direction or, relative to the first center line, on a side opposite to a side where the second electrode portion is positioned, and an end portion of the second electrode portion positioned closer to the first mark portion is positioned on a second center line passing through a center of the 
Regarding claim 6, Katz teaches the electrical treatment device according to claim 1, wherein the band-like member includes 15a first main surface facing the body surface of the user in the wrapped state (interior side of device 10 [FIG. 2]), and a second main surface positioned on a side opposite to the first main surface (external side of device 10 [FIG. 2]). Katz does not explicitly teach wherein the first mark portion and the second mark portion are provided on the 20second main surface. However, the Examiner respectfully submits that, as Katz teaches the use of marked portions and main surfaces, configuring the marked portions to be on the second main surface would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 7, Katz suggests electrical treatment device according to claim 6, further comprising: 
a main body portion including 37082728US00a current supply portion configured to supply a current to the first electrode portion and the second electrode portion (device 10 
Katz does not explicitly teach wherein the first mark portion is provided on the second main surface in a portion 15overlapping with the end portion on the first side of the case when the case is viewed from the front, and the second mark portion is provided on the second main surface in a portion overlapping with the end portion on the second side of the case when the case is viewed from the front. However, the Examiner respectfully submits that, as Katz teaches the use of marked portions and the case, configuring the marked portions to overlap the end portions of the case would be a matter of rearranging the known elements without producing a new and unexpected 
Regarding claim 8, Katz teaches the electrical treatment device according to claim 1, further comprising: 
a main body portion including a current supply portion configured to supply a current to the first 25electrode portion and the second electrode portion (device 10 includes a mounted control unit 24 [0025, 0029, FIG. 2]), and 38082728US00a case configured to accommodate the current supply portion in an interior of the case (the control unit 24 / 124 comprises a housing to accommodate the electrical signals ([0025, 0029, FIG. 2]), wherein the band-like member includes a first main surface facing the body surface of the user in the wrapped 5state (interior side of device 10 [FIG. 2]), and a second main surface positioned on a side opposite to the first main surface (exterior side of device 10 [FIG. 2]), the case is disposed on the second main surface (the control unit 24 is mounted on the exterior side of the device 10 [FIG. 2]).
 Katz does not explicitly teach wherein the first mark portion and the second mark portion are provided to the 10main body portion. However, the Examiner respectfully submits that, as Katz teaches the use of marked portions and the case body, configuring the marked portions to be provided on the case body would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 9, Katz suggests the electrical treatment device according to claim 8. Katz does not explicitly teach wherein the first mark portion and the second 
Regarding claim 10, Katz teaches the electrical treatment device according to claim 1. Katz does not explicitly teach wherein 20the first mark portion and the second mark portion differ in design from each other. However, the Examiner respectfully submits that, as Katz teaches the use of first and second marked portion, configuring different designs for the first and second marked portions would be a matter of changing the shape of the known elements without producing a new an unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 12, Katz teaches the electrical treatment device according to claim 1. Katz does not explicitly teach wherein in a first wrapped state obtained by wrapping the band-like member below a right knee such that the first mark portion overlaps with a first virtual line passing through a center of a right patella in a length direction of the right lower 10limb when viewed from the front of the user, an upper end of the first electrode portion and an upper end of the second electrode portion are positioned 10 mm below a lower end of the right patella, an end portion of the first electrode portion positioned closer to the second mark portion overlaps with the first .  

7. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. in view of Gozani et al. (US 2013/0158627 A1).
	Regarding clam 11, Katz teaches the electrical treatment device according to claim 1. Katz does not explicitly teach wherein in the wrapped state, a dermatome in contact with the first electrode portion on the body surface of the user and a dermatome in contact with the second electrode portion on the body surface of the user differ.
	The prior art by Gozani is analogous to Katz as they both teach wearable stimulators for the leg of the user (stimulator 105 which is placed on the users leg [0076, claim 63, FIG. 1, FIG. 3]). 
	Gozani teaches wherein in the wrapped state, a dermatome in contact with the first electrode portion on the body surface of the user and a dermatome in contact with the second electrode portion on the body surface of the user differ (stimulator 105 comprises electrodes 202 / 204 / 206 / 208 which can deliver stimulation to a plurality of sensory dermatomes among L4, L5, S1, and S2 [0076, claim 63]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Katz’s electrodes to target various or different dermatomes, as taught by Gozani. The benefit of this modification will provide various sensations to user’s foot and lower leg. Furthermore, the sensations may help keep the user alert or reduce any chronic pain that the user may have in their leg. 

Statement on Communication via Internet
 8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792